Title: To George Washington from Benjamin Lincoln, 9 February 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Feby 9th 1788

In my last I had the pleasure of announcing to your Excellency that we had adopted the reported constitution. Nothing very material has taken place since saving what is mentioned in the enclosed paper by that you will learn what was the temper of many of those who had been in the oposition I think they discovered a candour which does them honor and promises quiet in the State. Some however will I fear sow the seeds of discontent and attempt to inflame the minds of the people in the country—They have no really object as they cannot be certain it will ever pass nine State I hope and trust this consideration will quiet them at present when it shall have passed nine State it will be too late for any one State to think of opposing it.
Considering the great disorders which took place in this State the last winter, and considering the great influence the spirit which then reigned has had since upon all our operations it must be supposed that we have got through this business pretty well and considering also that when we came together a very decided majority of the convention were against adopting the constitution—Every exertion will be made to inform the people & to quiet their minds. It is very fortunate for us that the Clergy are pretty generally with us they have in this State a very

great influence over the people and they will contribute much to the general peace and happiness.
Subscription papers are out for printing all the debates in the convention they will probably be printed if they are I will forward to your Excelly one of the books—Should they not I will forward the remaining news papers as they come out.
By the paper your Excellency will observe some account of the parade of the Eighth the printer had by no means time enough to do justice to the subject⟨.⟩ to give you some idea how far he has been deficient I will mention an observation I heard made by a Lady the last evening who saw the whole that the description in the paper would no more compare with the original than the light of the faintest star would with that of the Sun fortunately for us the whole ended without the least disorder and the town during the whole evening was, so far as I could observe perfectly quiet. I have the honour of being my dear General your Excellencys most obedient servant

B. Lincoln


P.S. Upon a review of the last paragraph I think it of little importance have therefore X it out.

